DETAILED ACTION
Claims 1-13, 19 & 21-26 are pending as amended on 02/02/22.

Response to Amendment
This final action is a response to the amendment filed on February 2, 2022.  Claims 14-18 & 20 have been cancelled.  Claims 1, 8-11, 13 & 19 have been amended as a result of the previous action; the rejections have been redone accordingly.  Claims 21-26 have been added.

Claim Objections
Claims 1, 9-10 & 23 are objected to because of the following informalities: claim 1 refers generally to a “perimeter” of a shrink layer, whereas this term does not appear in the original disclosure – the “periphery” (i.e. distal ends) of a shrink tube are discussed, as well as its “circumference”, wherein amending to “circumference” is recommended for clarity & consistency of language.  With regard to claims 9-10 & 23, the phrase “a remainder of the heating unit” also does not appear in the original disclosure, but appears to refer essentially to a conductive lead or heating element, wherein use of this original language would be more clear and is recommended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 19 & 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tailor et al., US 2015/0219264 in view of Tailor et al., US 2013/0341320.
With regard to claims 1-4, 8, 13 & 16, the prior art teaches a common, multi-zone electric heating unit (34) which is arranged around a tubular shrink sleeve (26) and which is capable of delivering different heating energies to the multiple heating zones to selectively shrink the sleeve (throughout, e.g. abstract, [0109 & FIGS. 1-44]).
While this reference does not expressly disclose a blanket-type heater, these too were well-known in the art at the time of invention, wherein Tailor ‘320 is an example which teaches electric blankets (30), comprising an insulative/‘heat spreading’ layer, and which may broadly overlap in a given zone (e.g. [FIG. 7]), thus providing additional heating (throughout, e.g. abstract, [FIGS. 6-10]).  It would have been obvious to combine the teachings of Tailor ‘320 with those of Tailor ‘264, in order to substitute one known type of heating unit design for another with predictable success.
With regard to claims 5-7, as noted by Tailor ‘264, its resistive ribbon may be packed to different densities/orientations within each zone, and thus cover different areas and have different cross-sections [0109].  The resulting different arrangements of the leads are considered to satisfy the ‘cross-section’ limitation, and further still, it would also have been prima facie obvious for one of ordinary skill in this art to use differently shaped/sized wires in addition to modifying their placement, in order to predictably modify the varied heating profiles of the different zones in the same well-known manner.  Similarly, with regard to claim 7, the prior art notes the obvious tenet that more conductive heater material yields more heat, so when varying the amount of heat output as desired in such a device, it would have been prima facie obvious to vary the type/amount of the wire materials among different zones, in order to predictably vary their heat output in a well-understood manner.
With regard to claims 9-11 (and 23), as noted above, each heating unit may be mounted with insulation, wherein said insulation is cooperating with the heating wires in some desired fashion, such as being entirely outside of them (Tailor ‘264), or surrounding them (Tailor ‘320), wherein omitting insulation at any side where it were not desired would have been prima facie obvious, e.g. to predictably modify the heating profile or to save on material; see MPEP 2144.04(II)A.
With regard to claim 12, the heating unit taught by Tailor ‘264 may comprise an electrically conductive thin film or the like [0109], wherein said a stamped thin film ribbon is also considered to be a ‘wire with a polygonal cross section’ and would have been one obvious geometry for a metal heating element.
With regard to claim 19, while Tailor ‘320 does not expressly disclose a compressive element pressing the blanket to the shrink layer, a simple retaining tie rope or the like would have been prima facie obvious for one of ordinary skill in this art, in order to hold the blanket wrap in place during heating.
With regard to claim 21 (and 24), the heating blanket embeds wires in insulation layers as noted above.
With regard to claim 22, again, modifying the amount (or type) of insulative material in a given heating zone would have been obvious for one of ordinary skill – just like modifying the amount of heat-generating material in a given heating zone, or the amount of electricity supplied in a given heating zone – as each of these represent the finite number of well-understood variables for modifying the heat supplied at the various zones.
With regard to claims 25-26, as noted, the blanket comprises a metal layer and an insulative layer which each spread heat to shrink the sleeve.


Claims 1-13, 19 & 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tailor et al., US 2015/0219264 in view of Doddema et al., EP 2 987 624.
With regard to claims 1-2, 4, 8, 13 & 16, the prior art teaches a common, multi-zone electric heating unit (34) which is arranged around a tubular shrink sleeve (26) and which is capable of delivering different heating energies to the multiple heating zones to selectively shrink the sleeve (throughout, e.g. abstract, [0109 & FIGS. 1-44]).
While this reference does not expressly disclose a blanket-type heater, these too were well-known in the art at the time of invention, wherein Doddema teaches electric blankets (2), comprising an insulative/‘heat spreading’ layer (2a/2b) and wires (4) which heat a sleeve (throughout, e.g. abstract, [FIGS. 1-3]).  It would have been obvious to combine the teachings of Doddema with those of Tailor ‘264, in order to substitute one known type of heating unit design for another with predictable success.
With regard to claims 3 & 5-7, as noted by Tailor ‘264, its resistive ribbon may be packed to different densities/orientations within each zone, and thus cover different areas and have different cross-sections [0109].  The resulting different arrangements of the leads are considered to satisfy the ‘cross-section’ limitation, and further still, it would also have been prima facie obvious for one of ordinary skill in this art to use differently shaped/sized wires in addition to modifying their placement, in order to predictably modify the varied heating profiles of the different zones in the same well-known manner.  Similarly, with regard to claims 3 & 7, the prior art notes the obvious tenet that more conductive heater material yields more heat, so when varying the amount of heat output as desired in such a device, it would have been prima facie obvious to vary the type/amount/overlap of the wire materials among different areas, in order to predictably vary their heat output in a well-understood manner.
With regard to claims 9-11 (and 23), as noted above, each heating unit may be mounted with insulation, wherein said insulation is cooperating with the heating wires in some desired fashion, such as being entirely outside of them (Tailor ‘264), or surrounding them (Doddema), wherein omitting insulation at any side where it were not desired would have been prima facie obvious, e.g. to predictably modify the heating profile or to save on material; see MPEP 2144.04(II)A.
With regard to claim 12, the heating unit taught by Tailor ‘264 may comprise an electrically conductive thin film or the like [0109], wherein said a stamped thin film ribbon is also considered to be a ‘wire with a polygonal cross section’ and would have been one obvious geometry for a metal heating element.
With regard to claim 19, Doddema also teaches common compressive elements (8/10) to bring the blanket into good contact with the heat shrinkable sleeve (abstract).
With regard to claim 21 (and 24), the heating blanket embeds wires in insulative layers as noted above.
With regard to claim 22, again, modifying the amount (or type) of insulative material in a given heating zone would have been obvious for one of ordinary skill – just like modifying the amount of heat-generating material in a given heating zone, or the amount of electricity supplied in a given heating zone – as each of these represent the finite number of well-understood variables for modifying the heat supplied at the various zones.
With regard to claims 25-26, as noted, the blanket comprises a metal layer and an insulative layer which each spread heat to shrink the sleeve.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed March 18, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.
With regard to Applicant’s assertion that the embodiments disclosed in Tailor ‘320 are not arranged in continuous contact around the heat shrink layer, this is erroneous.  As noted previously, the embodiments of Figures 6-10 teach a ‘heating blanket’ alternative to radiant heaters, which is designed to be in close, conductive contact with a shrink tube.  Doddema also teaches the same, as noted previously.  With regard to Applicant’s argument that the prior art does not teach the claimed general “heat spreading” layer, this is unpersuasive, as all heating blankets – e.g., those of Tailor ‘320 or Doddema – contain insulative, ‘heat spreading’ layers together with their resistive heating elements.
With regard to Applicant’s argument that the prior art does not teach different cross sections for the conductive lead in the different heating zones, as noted above, this limitation is considered to be met by the prior art, and further would have been a prima facie obvious modification to provide different amounts of heat using different heating element wire materials/shapes/sizes, rather than just winding densities, as all of these variables are widely known to affect resistive heat element output.
With regard to Applicant’s argument that the entire insulation layer of the prior art does not reside between sleeve & heating device, or that conductive leads of the prior art do not contact the sleeve directly, as noted above, selective omission of an undesired element and its inherent benefit is not considered to be a non-obvious improvement over existing technology; see MPEP 2144.04(II)A.
The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  If Applicants believe a particular multizone heating apparatus design to be non-obvious over the teachings & suggestions of the prior art, it is recommended that it be set forth explicitly in the claim language in a clear & definite manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745